              Case 21-10883-CTG   Doc 82-2   Filed 06/09/21   Page 1 of 15




                                    EXHIBIT A

                                  (Proposed Order)




DOCS_LA:338272.6
               Case 21-10883-CTG               Doc 82-2       Filed 06/09/21         Page 2 of 15




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                              Chapter 11
AVADIM HEALTH, INC., et al.,1
                                                              Case No. 21-10883 (CTG)
                                    Debtors.
                                                              (Jointly Administered)
                                                              Re: Docket No. __

   ORDER (I) AUTHORIZING THE DEBTORS TO (A) RETAIN CARL MARKS
ADVISORY GROUP LLC TO PROVIDE THE DEBTORS A CHIEF RESTRUCTURING
   OFFICER AND CERTAIN ADDITIONAL PERSONNEL AND (B) DESIGNATE
KEITH DANIELS AS CHIEF RESTRUCTURING OFFICER AND SCOTT PASQUITH
              AS CHIEF FINANCIAL OFFICER, EFFECTIVE AS
      OF THE PETITION DATE AND (II) GRANTING RELATED RELIEF

                   Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”) (i) authorizing the

Debtors to (a) retain and employ Carl Marks Advisory Group LLC (“CMAG”) to provide the

Debtors with a CRO and certain Additional Personnel to assist the CRO and (b) designate Keith

Daniels as the Debtors’ CRO and Scott Pasquith as the Debtors’ CFO, effective as of the Petition

Date, on the terms set forth in the Engagement Letter attached hereto as Exhibit 1; and (b)

granting related relief, all as more fully set forth in the Motion; and upon the Daniels

Declaration; and this Court having found that it has jurisdiction over this matter pursuant to 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012; and this Court having found


1 The Debtors, along with the last four (4) digits of each Debtor’s federal tax identification number are: Avadim
Health, Inc. (8411); Avadim Health IP, Inc. (7594); Bionome Properties Corp. (6483); Quality Assurance
Associates, Inc. (5613); and Relion Manufacturing, Inc. (0430). The Debtors’ business address is 81 Thompson
Street, Asheville, NC 28803.
2
  Any initially capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in,
as applicable, the Motion or the Engagement Letter.

DOCS_LA:338272.6
              Case 21-10883-CTG         Doc 82-2      Filed 06/09/21     Page 3 of 15




that the Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and this Court may enter

a final order consistent with Article III of the United States Constitution; and this Court having

found that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and this Court having found that the relief requested in the Motion is in the

best interests of the Debtors’ estates, their creditors, and other parties in interest; and this Court

having found that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion

were appropriate and no other notice need be provided; and this Court having reviewed the

Motion; and this Court having determined that the legal and factual bases set forth in the Motion

establish just cause for the relief granted herein; and upon all of the proceedings had before this

Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

                   1.   The Motion is granted as set forth herein.

                   2.   Pursuant to sections 105(a) and 363(b) of the Bankruptcy Code, the

Debtors are authorized to (i) retain and employ CMAG and (ii) designate Keith Daniels as Chief

Restructuring Officer and Scott Pasquith as Chief Financial Officer, in each case effective as of

the Petition Date.

                   3.   The terms of the Engagement Letter, including without limitation, the

compensation provisions and the indemnification provisions, as modified by the Motion and this

Order, are reasonable terms and conditions of employment and are hereby approved.

                   4.   The Debtors are hereby authorized to retain CMAG to provide the Debtors

with a CRO, CFO, and certain Additional Personnel to assist the CRO, and to designate Keith

                                                  2
DOCS_LA:338272.6
              Case 21-10883-CTG         Doc 82-2     Filed 06/09/21     Page 4 of 15




Daniels as the Debtors’ CRO and Scott Pasquith as the Debtors’ CFO, effective as of the Petition

Date, on the terms and conditions set forth in the Motion and the Engagement Letter, as modified

by this order, subject to the following terms, which apply notwithstanding anything in the

Engagement Letter or the Motion or any exhibits related thereto to the contrary:

                       a.    CMAG and its affiliates shall not act in any other capacity
        (for example, and without limitation, as a financial advisor, claims agent/claims
        administrator, or investor/acquirer) in connection with the above-captioned
        chapter 11 cases;

                       b.      In the event the Debtors seek to have the Additional
        Personnel assume executive officer positions that are different than the positions
        disclosed in the Motion, or to materially change the terms of the engagement by
        either: (i) modifying the functions of the Additional Personnel; (ii) adding new
        executive officers; or (iii) altering or expanding the scope of the engagement, a
        motion to modify the retention shall be filed;

                        c.     CMAG is not required to submit applications for approval
        of compensation and reimbursement of expenses under sections 330 and 331 of
        the Bankruptcy Code. CMAG shall file with the Court, with copies to the Notice
        Parties, a monthly report on the engagement for the previous month (a “Monthly
        Staffing Report”). Such Monthly Staffing Report will include the names of and
        hours worked by the CRO, CFO, and all full- and part-time Additional Personnel
        involved in these chapter 11 cases for the month, and a summary of reimbursable
        expenses incurred for the relevant period. The Monthly Staffing Report will
        further summarize hours worked by activity category (e.g., financial management,
        operational management, hearings, etc.) and reimbursable expenses by expense
        category. The time records shall (i) be appended to the Monthly Staffing Reports,
        (ii) contain detailed time entries describing the task(s) performed and (iii) be
        organized by project category (but may be redacted to protect any attorney-client
        privilege or other applicable privilege). The CRO, CFO, and Additional
        Personnel will maintain time entry records summarizing major activities and
        issues that they addressed, and the time entries shall identify the time spent
        completing each task in half-hour increments. The Notice Parties shall have 14
        days after the date each Monthly Report is served on the Notice Parties to object
        to such Monthly Staffing Report. In the event an objection is raised and not
        consensually resolved between the Debtors and the objecting party, the objected
        to portion of the Monthly Staffing Report shall be subject to review of the Court.
        The Monthly Staffing Report, CMAG’s staffing decisions, and all compensation
        identified will be subject to review by the Court in the event an objection is filed.
        CMAG will file its first Monthly Staffing Report by July 20, 2021 for the period
        covering the Petition Date through June 30, 2021.;
                                                  3
DOCS_LA:338272.6
              Case 21-10883-CTG         Doc 82-2     Filed 06/09/21     Page 5 of 15




                      d.      Notwithstanding anything to the contrary contained in the
        Motion, Engagement Letter, or any exhibits thereto, during the course of the
        chapter 11 cases, CMAG will only seek reimbursement of actual and necessary
        expenses itemized in the Monthly Staffing Reports;

                      e.      Subject to the Notice Parties’ rights to object as set forth in
        paragraph (c) above, the Debtors are authorized, but not directed, to pay, in the
        ordinary course of business, all amounts invoiced by CMAG for fees and
        expenses incurred in connection with CMAG’s retention;

                      f.      No principal, employee, or independent contractor of
        CMAG and its affiliates shall serve as a director of any of the above-captioned
        Debtors during the pendency of the above-captioned chapter 11 cases;

                       g.      Success fees, transaction fees, or other back-end fees shall
        be approved by the Court at the conclusion of case on a reasonable standard and
        shall not be pre-approved under section 328(a) of the Bankruptcy Code. No
        success fee or back-end fee shall be sought upon conversion of the chapter 11
        cases, dismissal of the chapter 11 cases for cause, or the appointment of a trustee;

                       h.      For a period of three years after the conclusion of the
        engagement, neither CMAG nor any of its affiliates shall make any investments in
        the Debtors or the reorganized Debtors;

                        i.      CMAG shall disclose any and all facts that may have a
        bearing on whether CMAG, its affiliates, and/or any individuals working on the
        engagement have any interest materially adverse to the interest of the Debtors’
        estates or of any class of creditors or equity security holders, by reason of any
        direct or indirect relationship to, connection with, or interest in, the Debtors, or
        for any other reason. The obligation to disclose identified in this subparagraph is a
        continuing obligation; and

                        j.       The Debtors are permitted to indemnify those persons
        serving as executive officers (the CRO and CFO) on the same terms as provided
        to the Debtors’ other officers and directors under the corporate bylaws and
        applicable state law, along with insurance coverage under the Debtors’ director
        and officer liability insurance policies.

                   5.   There shall be no other indemnification of CMAG or its affiliates.

                   6.   Notwithstanding the Engagement Letter:

                       a.      any controversy or claim with respect to, in connection
        with, arising out of, or in any way related to the Motion or the services provided
        by the CRO, CFO, or Additional Personnel to the Debtors as outlined in the
        Motion, including any matter involving a successor in interest or agent of any of
        the Debtors or of CMAG, shall be brought in this Court;
                                                 4
DOCS_LA:338272.6
              Case 21-10883-CTG         Doc 82-2     Filed 06/09/21    Page 6 of 15




                       b.     CMAG, the Debtors, and any and all of their successors
        and assigns, consent to the jurisdiction and venue of the Court as the exclusive
        forum for the resolution of CMAG’s and the Debtors’ claims, causes of actions,
        or lawsuits described above (unless the Court does not have or retain jurisdiction
        over such claims or controversies);

                       c.      CMAG and the Debtors, and any and all successors and
        assigns, waive trial by jury, such waiver being informed and freely made; and

                       d.     CMAG and the Debtors will not raise or assert any defense
        based upon jurisdiction, venue, abstention, or otherwise to the jurisdiction and
        venue of this Court to hear or determine any controversy or claims with respect
        to, in connection with, arising out of, or in any way related to the Motion or the
        services provided hereunder.

                   7.    Notice of the Motion as provided therein is deemed to be good and

sufficient notice of such Motion, and the requirements of the Local Rules are satisfied by the

contents of the Motion.

                   8.    All payments authorized by this Order may be made solely to the extent in

compliance with the Approved Budget (as defined in the interim or final order authorizing the

Debtors to obtain postpetition senior secured financing and related relief (the “DIP Order”)) then

in effect. To the extent there is any inconsistency between the terms of this Order and the DIP

Order, the DIP Order shall control.

                   9.    Notwithstanding the possible applicability of Bankruptcy Rules 6004,

7062, or 9014 or otherwise, the terms and conditions of this Order shall be immediately effective

and enforceable upon its entry.

                   10.   The relief granted herein shall be binding upon any chapter 11 trustee

appointed in these chapter 11 cases, or upon any chapter 7 trustee appointed in the event of a

subsequent conversion of these chapter 11 cases to cases under chapter 7.


                                                 5
DOCS_LA:338272.6
              Case 21-10883-CTG          Doc 82-2      Filed 06/09/21     Page 7 of 15




                   11.   CMAG shall use its reasonable efforts to avoid unnecessary duplication of

services provided by any other professionals retained by the Debtors.

                   12.   The Debtors are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order.

                   13.   To the extent that there may be any inconsistency between the terms of the

Motion, the Engagement Letter, and this Order, the terms of this Order shall govern.

                   14.   The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, and/or enforcement of this Order.




                                                   6
DOCS_LA:338272.6
              Case 21-10883-CTG   Doc 82-2   Filed 06/09/21   Page 8 of 15




                                  Exhibit 1 to Order

                                  Engagement Letter




DOCS_LA:338272.6
             Case 21-10883-CTG                Doc 82-2        Filed 06/09/21         Page 9 of 15


                               N)VISORY AGREEMf,NT

ADVISORY AGREEMENT dated as of April 19, 2021 (this '?greement"), by and
between Avadim Health, Inc., with its principal place of business at 81 Thompson Street,
Asheville, NC 28803 ("Avadim" or the "Company-) and Carl Marks Advisory Group
LLC, a New York limited liability company with its principal place of business at 900
Third Avenue, New York, NY 10022 ("CMAG").


WHEREAS, Avadim desires to engage the advisory selices of CMAG subject to and on
the terms and conditions hereinafter set forth; and


WHEREAS, CMAG has agreed to provide such advisory services subject to and on such
terms and conditions.


NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:


1. &gegegent: Avadim engages CMAG, and CMAG hereby agrees to serve Avadim, as
an advisor and to provide the services described in Section 2 hereof (the "Engagement").
 Avadim understands and acknowledges that CMAG has and will continue to have other
engagements during the term of this Agreement.


2. SCqpS: CMAG will provide Keith S. Daniels to serve as Chief Restructuring Offrcer
C'CRO") and Mark L. Claster as Restructuring Professional, supported and assisted by
other CMAG representatives, to work in conjunction with managernent while reporting to
the Company's Board of Directors Restructuring Committee (the "Restructuring
Committee") to assist the Company with its exploration and implementation of go
forward business strategic options (the "Restructuring") and shall have such other duties
as the Restructuring Committee may from time to time determine.



In addition to Mr. Daniels, CMAG will provide the following team resources which
specific staff may be adjusted over time as appropriate with CMAG's efforts to perform
the representative work tasks as outlined below:
    o Scott Pasquith to seffe as Chief Financial Officer to perforrr the normal and
        customary duties associated therewith;
   .   Don Stires will oversee and assist in the sales and manufacturing operations of the
         Company including responsibilities of product and inventory management, plant
         operations effectiveness, and vendor and sourcing efficiency;
   .    Jonathan Killion will oversee corporate planning function and develop and
        coordinate business progess improvements; and
   . Aidan Black to provide analytic  support to the team in the above tasks.


In that connection, the CRO, supported by other CMAG resources, will perform              the
following:
   >   Oversight/management of the business and direction of functional business team's
        as well as overall business improvement and restructuring activities. Provide
        additional management of financial resources required to implement and further
        develop business improvement/profit improvement programs intended to increase
        EBITDA and cash flow;
        o Identify and implement further potential            revenue enhancement and
             operating/G&A cost cutting opportunities, in the context of both an in and out-
             of-court restructuring;
        o    Assess advertising strategies and expendifures and other key drivers     of the
             business; and
        o Assist Avadim in developing       cash flow forecasts and liquidity budgets to help
             manage cash;
             ' Approve all disbursements.
   >    Obtain and analyze latest detailed financial and operating information on the
          Caseto21-10883-CTG
        business                       Doc
                 include overall financial    82-2 Filed
                                           performance,      06/09/21
                                                        operating            Page 10
                                                                  expenses, liquidity           of 15
        forecasts, etc.;
        o  Review forecasts, revenue and expense assumptions, and future capital
           expenditure requirements of the Company.
   > Assist managing vendor relationships;
   > Serve as the principal contact with the Company's creditors, banks, and other
      secured lenders with respect to the Company's financial and operational matters;
   > Create and implement employee incentives, employee retention plans, and other
      critical employee benefit programs;
   > Work with the Company's counsel with the objective to optimize the Company's
      capital structure and evaluate strategic alternatives, including both in-court and
        out-of-court restructuring options,    to help ensure    ongoing viability   of   the
        business;
        o   Providing advice and testimony in connection with the Restructuring.
        o   Assess bankruptcy considerations including impacts to the organization and
            other stakeholders; and
        o    Develop implementation plans including costs, timing, and             resource
            requirements intended to improve profitability that may involve operational
            changes and rejection ofexecutory contracts that may be possible in Chapter
            ll.
   >   Assisting the Restructuring Committee in managing and overseeing the financial
        restructuring'of the business, assets, liabilities, and interests of the Company and
        its subsidiaries;
   >   Assist the Company's management with           all issues related to executing and
        overseeing the Restrucfuring;
   >   As applicable, assist Avadim and its counsel in the preparation and administration
        of a bankruptcy filing and provide post-petition services to include;
        o Assist Company counsel and retained notice/claim agent in preparation of first
            day and other pleadings, Schedules and Statements of Financial Affairs, and
            other court filings as necessary;
        o   Assist the Company in reconciling claims, confirming balances, quantifying
            landlord rejection claims, and other dispute resolution;
        o Support the fulfillment of US Tiustee infonnation requests and prepare
          monthly operating reports (MOR's) as required;
      o Assist in handling requests from Creditor Committee professionals; and
      o Support DIP/Cash Collateral cash flow monitoring and reporting.
   > Provide support post-petition/post-closing of potential Restructuring:
      o Assist purchaser with transition, including contract and intellectual property
            assignments;
        o Oversee administration of"Bankruptcy Estate";
        o Provide necessary Bankruptry Administrator reporting, etc.; and
        o Wind-down legal entities, file final tax returns, and work with counsel on any
           legal issues including closing case.
   > Participate in   conference calls and attend meetings of, the Company's Board of
       Directors, creditors, or other parties in interest as applicable; and
   >   Perform other tasks and duties related to this Engagement as are directed by
       Avadim's Restructuring Committee and reasonably acceptable to CMAG.


It is acknowledged   and agreed that throughout the Engagement, CMAG will have full
access, as required, to inlernal and external constituents and that during the term ofthe
Engagement, CMAG shall be authorized to freely communicate and discuss the
Company's prospects with all of the Company's stakeholders, including its Senior
Lenders, the Restructuring Committee (but not the stockholden) without prior approval
of the Company.


3. Ieru: The term of this Agreement (the "Term") shall commence as of the date of this
Agreement and shall continue until the Engagement is terminated, in which event all
compensation and expenses under Sections 4 and 5 of this Agreement owing to CMAG
pursuant to the terms of this Agreement below shall be immediately due and payable.
 The Company shall have the right to terminate this agreement (i) without Cause, on
thirty (30) business days' written notice and (ii) immediately for Cause. CMAG shall
have the right to terminate this Agreement on thirty (30) days written notice.


4. Compensation: For providing the advisory senrices as outlined in Section 2 above,
          Case
Avadim shall  pay 21-10883-CTG
                   CMAG a fixed monthlyDoc          82-2
                                              fee (the      Filed
                                                       "Monthly     06/09/21
                                                                Advisory Fee") at aPage
                                                                                    rate of11   of 15
$450,000 per monthly period. Avadim shall pay CMAG such Monthly Advisory Fee in
advance, via wire transfer, beginning upon the execution of this Agreement and at the
beginning of each subsequent monthly period thereafter in which advisory services are to
be provided. CMAG shall also increase the retainer, which was received from Avadim
under the Prior Agreement, to an amount equal to $150,000, to be applied against unpaid
fees and expenses, ifany. Any unused portion ofthe retainer shall be refurned to Avadim
at the completion of CMAG's seryices under this Agreement. CMAG will submit
advisory service fee invoices for each payment due. It is agreed that all ofthose invoices
will be paid upon receipt utilizing the following wiring instructions:
                       Account Name: Carl Marks Advisory Group LLC
                       Account #:967-345073
                          ABA#:021 000 021
                          Bank Name: JP Morgan Chase
                          Branch Address: 500 Stanton Christiana Road
                          Newark, DE 19713-2107
                          Reference: (Your Invoice Number & Client Number)


5. Expenses: CMAG shall be entitled to reimbursement for all reasonable, out of pocket,
expenses incurred by it in the performance ofits duties hereunder (the "Expenses") upon
presentation ofappropriate documentation therefore. The Expenses shall include, but not
be limited to, transportation of any of CMAG personnel, employees or associates on
business related to the Engagement, cost of hotels, meals, research, etc. Such Expenses
shall also include, but not be limited to, all reasonable legal fees incurred by CMAG in
connection with the performance of the Engagement, provided that Avadim first consents
to the   retention   of   such counsel   for   such services (which consent shall not   be
unreasonably withheld or delayed). CMAG's rights to such legal fees shall be in addition
to CMAG's rights to attorney's fees, expenses and oosts as provided in Section 16 of this
Agreement. All Expenses will be reimbursed by Avadim upon receipt of invoices
therefore, which shall be submitted promptly after the end of each week in which CMAG
renders services.


 6. Indemnification: Avadim will indemnift CMAG and hold it harmless for all acts or
 omissions, and all decisions made, by CMAG (other than such acts or omissions that may
 be determined by final order of a court of competent jurisdiction to constitute gross
 negligence or willful misconduct by CMAG) while performing services for Avadim and
 agrees to pay directly, upon presentation thereof, all statements or invoices for all fees
 and expenses, including reasonable attomeys' fees incurred by CMAG in connection with
 the defense of any such claims, including any suit or proceeding relating thereto and any
 appeal therefrom and the costs of any settlement thereof, pfpyided that with respect to
 costs incurred in any appeal of a judgment, Avadim fust consents to appealing such
judgment (which consent shall not be unreasonably withheld or delayed) not
withstanding anything to the contrary in Section 5. CMAG shall have the sole right to
 select counsel of its choosing and control the defense of any such Claim, but Avadim
shall have the right to accept or reject the settlement of any Claim for which
indemnification is sought by CMAG hereunder (which acceptance or rejection shall not
be unreasonably withheld or delayed). For purposes of this Section "CMAG" includes its
members, officers, directors, employees and/or agents and CMAG's affiliates, and each
of their respective shareholders, members, officers, directors, employees and/or agents.
The provisions of this Section 6 shall survive the term of this Agreement. CMAG's
rights under this Section 6 shall be in addition to CMAG's rights to attorney's fees,
expenses and costs as provided in Section 5 of this Agreement.


7.                                                                           iq[:   Avadim
acknowledges and agrees that any work product including, without limitation, any
information, advice, recommendations or other content of any reports, presentations or
other communications produced by CMAG is for the sole use of Avadim and is not
intended for distribution to, or to be relied upon by, any third parly.


In addition, CMAG     acknowledges and agrees that as a result of the services to be
provided hereunder, the persons performing such services may acquire knowledge and
information of a secret and confidential nature. CMAG further acknowledges and agrees
that this infonnation constitutes valuable properly of Avadim generally not being
disseminated or made known to persons or organizations outside Avadim at all, or if
made known, being done so only under specific and restrictive conditions such as to
ensure that it does not become readily available to the public, and also that confidential
          Case
information      21-10883-CTG
            of others may be received Doc  82-2 with
                                      by Avadim   Filed   06/09/21
                                                     restrictions        Page
                                                                  on its use and 12              of 15
disclosure. Accordingly, CMAG agrees that:


(i)       CMAG and any person performing any services for CMAG hereunder shall not,
        during the term of this Agreement or at any time thereafter, disclose to anyone
        outside Avadim or use in other than Avadim's business any secret or confidential
        information of Avadim or its subsidiaries, except as authorized by Avadim. Avadim
        information that is not readily available to the public shall be considered secret and
        confidential for the purpose of this Agreement and shall include, but not be limited
        to, information relating to Avadim, its subsidiaries, customers, processes' products,
        apparatus, data, compounds, business sfudies, business and contracting plans,
        business procedures and finances;



(iD      CMAG and any person performing any services for CMAG hereunder shall not,
        during the term of this Agreement or at any time thereafter, disclose to any other
        person or use secret or confidential information of others, which, to the knowledge
        of CMAG, has been disclosed to Avadim with restriction on the use or disclosure
        thereof, in violation ofthose restrictions;


(iii)    CMAG and any person perforrning any services for CMAG hereunder shall not,
        during the terrn of this Agreement or at any time thereafter, disclose to Avadim or
        induce Avadim to use, without prior permission of the owner, any secret or
        confidential information or material of others of which CMAG is or may become
        possessed; and



(iv)     Notwithstanding the foregoing, CMAG and any person performing services for
        CMAG hereunder shall not be liable for the disclosure of infonnation which may
        otherwise be deemed confidential hereunder:


          (a) if
               the information is in, or becomes part of, the public domain, other than by
            CMAG's disclosure of the infonnation;
          (b) if the information is furnished to a third party by Avadim without restriction
            on the third party's right to disseminate the information;
          (c) if    the information is already of record in CMAG's files at the time of
            disclosure, or is disclosed to CMAG by a third paffy as a matter of right;
          (d) if   the information is disclosed with Avadim's written approval; or

          (e) if     CMAG is compelled to reveal such information by subpoena, civil
            investigative dernand or otherjudicial or administrative process.
 The provisions of this Section 7 shall survive for a period of twelve (12) months
            following the termination of this Agreement.


8. Client Cooperationi Reliance on Clientts I        ion: Avadim acknowledges and
agrees that theability of CMAG to perform the Engagement requires the full cooperation
and assistance ofAvadim and its personnel. Accordingly, Avadim covenants and agrees
to furnish to CMAG all information, documents and other materials requested by CMAG
and     to make available to CMAG for meetings, conference calls and otherwise all
personnel designated by CMAG to enable CMAG to receive on a timely basis, in writing
and verbally, all infonnation requested by CMAG related to the Engagement under this
Agreement. Avadim acknowledges and agrees that CMAG, in performance of the
Engagement, will be relying on the truth, completeness and accuracy of the written
documentation delivered and the verbal communications made by Avadim and its
representatives to CMAG in connection with all matters relating to the Engagement.


9. C.odli*h-ollnlere$: Nothing contained in this Agreement or otherwise, shall
diminish or impair the right of CMAG to accept engagements, directly or indirectly, from
Avadim's lender(s) or other professionals or other third parties provided such
engagements do not involve the relationship ofthe lender(s), other professionals or other
third parties to Avadim.
          Caseon21-10883-CTG
10. Limitation                          Doc 82-2
                   CMAG Liability: If CMAG               Filed 06/09/21
                                               fails to perform                 Pageor13
                                                                its obligations under           of 15
is otherwise in breach of or default under this Agleement, the maximum liability of
CMAG in respect thereof shall be limited to an amount equal to the aggregate of all fees
actually paid to CMAG pursuant to this Agreement.


I l. Reprcsentations: Each party represents and warrants to the other that: (a) it has all
requisite power and authority to enter into this Agreement and to perform its obligations
hereunder, (b) this Agreement has been fully and duly authorized by all necessary action
and has been duly executed and delivered by it, and (c) constitutes a valid and binding
agreement enforceable against it in accordance with its tenns.


12. Notices:   All  notices, requests, demands and other communications provided for by
this Agreement    shall be in writing addressed to the parties at the address for such party
first set forth above, and shall be ransmitted by either facsimile (fax), email to the email
address below the signature block, personal or ovemight courier delivery or by certified
mail. All notices, etc. shall be deemed given when received by the party to whom it is
addressed.


13. Successors and Assigns: This Agreement shall inure to the benefit of, and be
binding upon, each of Avadim and CMAG and their respective successors and assigns.
 Neither party may assign its rights and/or obligations under this Agreement without the
written consent of the other party.


la.Annliceble-Lu:       This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without reference to principles of conflicts of
law. Any action arising from or related in any way to the Agreement shall be brought
only in the federal or state courts located in New York City.


15. Amendments: No amendment, modification, tennination or waiver of any provision
of this Agreement or consent to any departure by *y par[y therefrom shall be effective
unless in writing signed by the parties hereto, and, in any event, shall be effective only in
the specific instance and for the specific purpose for which given.


16. No \ilaiver: Cumulative Remedies: Preveiling Party: No failure or delay on the
part ofeither parly in exercising any riSht, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right, power or remedy
preclude the exercise of any other right, power or remedy. The remedies herein provided
are cumulative and not exclusive of any remedies provided by law. Any party prevailing
with respect to a dispute regarding this Agreement shall be entitled to reimbursement of
such parties' legal fees and expenses. For the avoidance ofdoubt, the preceding sentence
regarding prevailing parties shall not mitigate the Company's obligations under Section 5
and 6 of this Agreement.


17. Headingg: Headings in this Agreement are for convenience only and shall not be
used to interpret or construe its provisions.


18. Counter?arts: This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute one and the
same instrument.


19. Waiver of Jury Trial: Each of the parties to this Agreement hereby waives its right
to a jury trial with respect to any claim, action, suit or proceeding made or brought by one
of the parties against the others in connection with or arising under this Agreement.


20. Publication: CMAG may, at its expense, place an announcement in                     such
newspapers, periodicals, electronic publications and other print as CMAG may choose
stating that CMAG has acted as an advisor for the Company in connection therewith.


21. Independent Contractor Reletionship: CMAG shall serve as an independent
contractor to Avadim pursuant to the terms and conditions of this Agreement. This
Agreement does not create and shall not be construed to create a relationship of principal
and agent,joint venturer, co-partners, employer and employee, master and servant or any
          Case 21-10883-CTG
similar relationship between CMAG and Doc  82-2
                                      Avadim, and theFiled
                                                      parties06/09/21      Page
                                                              hereto expressly deny14           of 15
the existence ofany such relationship.


22. Non-Solicitation: For a period of two-years from the date of this Agreement, or one-
year following its termination, whichever is later; Avadim, (or any of its subsidiaries) will
not (A) solicit or cause to be solicited any employee, agent or representative of CMAG
with whom Avadim, (or any of its subsidiaries) has had contact, or who became known to
Avadim, (or any of its subsidiaries) during CMAG's provision of services; or @) hire or
cause to be hired any employee, agent or representative of CMAG, with whom Avadim,
(or any of its subsidiaries) has had contact, or who became known to Avadim, (or any of
its subsidiarieg dwing CMAG's provision of services and who was, within twelve (12)
months of such proposed hiring, an employee, agent or representative of CMAG.


23. Bankruptcy Court     Approval: In the event that the Company     is or becomes a debtor
under Chapter   ll of the Banknrptcy     Code, whether voluntarily or involuntarily, the
Company shall promptly seek an order auttrorizing the employment of CMAG pursuant
to the terms of the Agreement, as a professional percon pursuant to, and subject to the
standard of review of, Section 363 of the Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure (the "Bankruptcy Rules") and applicable local rules and orders
and any other order or orders of the Bankruptcy court regarding the payment of
professional fees and expenses and not subject to any other standard of review under
Section 330 of the Bankruptcy Code. Following entry of the order authorizing the
employment of CMAG, the Company shall pay all fees and expenses due pursuant to this
Agreement, as approved by the court having jurisdiction of the bankruptcy case involving
the Company (the "Banlcruptcy Court"), as promptly as possible in accordance with the
terrns of this Agreement and the order of such Baokruptcy Court, the Bankruptcy Code,
the Bankruptcy Rules, any applicable debtor-in-possession financing or cash collateral
orders, and applicable local rules and orders of the Bankruptcy Court, and will work with
CMAG to promptly file any and all neaessary applications regarding such fees and
expenses with the Bankruptcy Court. CMAG shall have no obligation to provide senices
under this Agreement in the event ttrat the Company becomes a debtor under the
Bankruptcy Code unless CMAG's retention under this Agreement is approved under
Section 363 of the Bankruptcy Code by final order of the Bankruptcy Court no longer
subject to appeal, rehearing, reconsideration or petition for certiorari, and which order is
acceptable to CMAG in all respects. If the order authorizing the employment of CMAG
is not obtained, or is later reversed or set aside for any reason, CMAG may terminate this
Agreement, and the Company shall reimburse CMAG for all fees and expenses
reasonably incured prior to the date of expiration or termination, subject to the
requirements of the Bankruptcy Code, Bankruptcy Rules, any applicable debtor-in-
possession linancing or cash collateral orders, and applicable local rules and orders and
any other applicable order or orders of the Bankruptcy Court. Prior to commencing a
Chapter 1l case, the Company shall pay all amounts then due and payable to CMAG in
immediately available firnds. The terms of this Section are solely for the benefit of
CMAG, and may be waived, in whole or in part, only by CMAG.
IN WITNESS WHEREOR the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first written above.




                                  AVADIM HEALTH,INC.




       ,,,d'*B
       Charles Owen   III
       Chair, Restructuring Committee
       Email: cdo3@msn.com




       CARL MARKS ADYISORY GROUP LLC
Case 21-10883-CTG   Doc 82-2    Filed 06/09/21    Page 15 of 15




                    CARL MARKS ADVISORY GROUP LLC


                    By: ________________________________
                         Mark L. Claster
                         Partner
                         Email: mclaster@carlmarks.com
